DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 6-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. Patent No. US 8,111,499.
	Regarding claim 1, Ni discloses a method of neutralizing a substrate, comprising:  (a) supplying a gas into a processing chamber while the substrate is placed on an electrostatic chuck provided in the processing chamber [col. 1 lines 19-30; Fig. 1A, plasma gas 112 is introduced in the chamber 110 while the substrate 115 is placed on the electrostatic chuck 120]; (b) applying direct-current (DC) voltage to an electrode of the electrostatic chuck until discharge occurs in the processing chamber [Fig. 1A, DC power source V of 155 is applied to the electrode 125 until discharge occurs in the processing chamber 110][col. 3 lines 62 to col. 4 lines 15]; (c) adjusting, after (b), the DC voltage to a magnitude in which an amount of charge on the substrate becomes zero or becomes in a neighborhood of zero [abstract; col. 5 lines 37-50, col. 7 lines 5-
	Regarding claim 2, Ni further comprising (e) calculating a residual amount of charge on the substrate; and (f) calculating the magnitude of the DC voltage to be applied at (c), based on the residual amount of charge calculated at (e) [abstract; col. 2 lines 19-38].
	Regarding claim 3, Ni discloses that the DC voltage is controlled in a positive direction in a case in which the calculated residual amount of charge is negative; and the DC voltage is controlled in a negative direction in a case in which the calculated residual amount of charge is positive [col. 3 lines 65 to col. 4 lines 14].
	Regarding claim 4, Ni further comprises (g) after processing of the substrate is completed, measuring magnitude of force required to lift the substrate from the electrostatic chuck using pusher pins; and (h) determining whether to perform (a) to (d) based on the magnitude of force measured in (g) [col. 2 lines 19 -39].
	Regarding claim 6, Ni discloses that (c) includes monitoring the residual amount of charge to estimate a relationship between a control direction of the voltage and a change in the residual amount of charge; and   determining the magnitude of the DC voltage based on the relationship [abstract].
	Regarding claim 7, Ni discloses that the gas is an inert gas [col. 7 lines 63-66].
	Regarding claim 9, Ni discloses a method of processing a substrate, comprising: placing the substrate on the electrostatic chuck in a processing chamber; applying first direct-current (DC) voltage to the electrode to hold the substrate to the electrostatic chuck; processing the substrate; stopping the applying of the first DC voltage to the 
	Regarding claim 10, Ni discloses an apparatus for processing a substrate [Fig. 1A, substrate 125], comprising: a processing chamber [Fig. 1A, chamber 110]; an electrostatic chuck [Fig. 1A, 120] provided in the processing chamber; and  a controller [col. 9 lines 1 to 10]; configured to cause; (a) supplying gas into the processing chamber while the substrate is placed on the electrostatic chuck [col. 1 lines 19-30; Fig. 1A, plasma gas 112 is introduced in the chamber 110 while the substrate 115 is placed on the electrostatic chuck 120]; (b) applying direct-current (DC) voltage to an electrode of the electrostatic chuck, until discharge occurs [Fig. 1A, DC power source V of 155 is applied to the electrode 125 until discharge occurs in the processing chamber 110][col. 3 lines 62 to col. 4 lines 15]; (c) adjusting, after (b), the DC voltage to a magnitude in which an amount of charge on the substrate becomes zero or becomes in a neighborhood of zero [abstract; col. 5 lines 37-50, col. 7 lines 5-10] ; and (d) removing the substrate from the electrostatic chuck, after (c) [col. 1 lines 35-45].
	Regarding claim 11, Ni discloses that the controller further configured to cause; (e) calculating a residual amount of charge on the substrate; and (f) calculating the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. Patent No. US 8,111,499.
	Regarding claim 8, Ni discloses that the gas is supplied such that a pressure in the processing chamber becomes a 30 Torr [col. 7 lines 60 to col. 8 lines 3].
	However, Ni does not explicitly disclose that the pressure in the processing chamber in the range between 200 mTorr and 800 mTorr.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pressure in range of 200 mTorr to 800 mTorr, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  Allowable Subject Matter
Claims 5, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836